Eeese, Ch. J.
This action was against Hamilton county upon an account for medicine furnished one J. M. Immel, a nonresident, who became sick in Aurora, and was without means to procure the same. In all other respects the case is similar to Hamilton County v. T. L. Meyers, ante p. 718. The decision in that case is decisive of this.
The judgment of the district court is reversed, the demurrer overruled, and the cause is remanded for further proceedings.
Eeversed and remanded;
The other judges concur.